This appeal is from the final judgment on a forfeited bail bond. The term of the court at which the judgment was rendered convened on August 28 and adjourned October 14, 1911. The judgment was rendered September 18, 1911. The appeal bond was filed November 3, 1911. The record was not filed in this court until February 17, 1912. The Assistant Attorney-General insists that the appeal shall be dismissed because the record was filed here too late.
Appeals to this court in such cases are regulated and governed by appeals in civil cases. The State's contention is, therefore, correct *Page 520 
and this cause must be dismissed. Hollenbeck v. State,40 Tex. Crim. 584; Carleton v. State, 68 S.W. 511.
Appeal dismissed.
Dismissed.